Title: From John Adams to the President of the Congress, No. 4, 15 February 1780
From: Adams, John
To: President of Congress,Huntington, Samuel


     
     Paris, 15 February 1780. RC in John Thaxter’s hand PCC, No. 84, 1, f. 243; docketed: “No. 4 J. Adams Esqr. Paris Feby. 15th: 1780 Read May 15. arrival in France. interesting News.” LbC Adams Papers. LbC  in Thaxter’s hand Adams Papers; notations: “Recd in Congress Oct. 15. Triplicate.”; by Thaxter: “No. 4.” For a discussion of the presence of two Letterbook copies in the Adams Papers, see part 2 of the Introduction: “John Adams and his Letterbooks” (above). 
     Adams reported his arrival at Paris on 9 Feb. and his meetings on the 11th at Versailles with Vergennes, the foreign minister; Sartine, the minister of marine; and Maurepas, the prime minister. According to Adams, the ministers’ declarations of their determination to pursue the war and provide aid were more frank and explicit than any he had heard previously from French officials. He noted that his conversation with Vergennes had led him to write to the foreign minister on 12 Feb. regarding his commission, and that Vergennes had replied on the 15th (calendared above and below). Adams then wrote that Britain was borrowing twelve million pounds for the year and making new preparations to carry on the war, but that in the face of French and Spanish efforts these actions could not greatly harm America. He informed the congress that John Jay had arrived in Spain and stated his belief that a favorable treaty could be negotiated. Finally, he reported on John Paul Jones’ preparations to sail for America in the Alliance, and the difficulties faced by Arthur Lee and Ralph Izard in securing passage to America.
    